DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 9/14/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/14/2022. In particular, original Claims 1, 9, and 10 have been amended to recite new limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) in view of Shi et al (see pages of Anthracene Derivatives for Stable Blue-Emitting Organic electroluminescent Devices attached to previous Office Action)

The rejection is adequately set forth in Paragraph 6 of the Office Action mailed on 6/16/2022 and is incorporated here by reference.

	Regarding the new limitations in claim 1 drawn to the organic functional layer being a light emitting layer, as discussed in Paragraph 7 of the previous Office Action Lin et al discloses an organic light emitting device comprising a light emitting layer.

Regarding the new limitation recited in claim 1 drawn to energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed compounds in the light emitting layer of an organic light emitting device. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, would naturally arise and be achieved by a light emitting layer in an organic light emitting device comprising the claimed compounds. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding the new limitation recited in claim 9 drawn to energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed compounds in the composition. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding the new limitation recited in claim 10 drawn to energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed compounds in the composition. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0088167) and Shi et al (see pages of Anthracene Derivatives for Stable Blue-Emitting Organic electroluminescent Devices attached to the previous Office Action as applied to claims 1-5, 7, and 9-10 above, and in view of  Sato et al (US 2008/0176041).

The rejection is adequately set forth in Paragraph 7 of the Office Action mailed on 6/16/2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 

Applicants argue that Lin et al discloses phosphorescent organic light emitting device using phosphorescent emitting compounds and this emission mechanism is different from the emission mechanism based on high efficiency fluorescence emission,  i.e. energy transfer from the triplet (T1) of the phosphorescent compound to the single (S1) of the fluorescent compound as recited in the present claims. However, firstly it is noted that Paragraph [0110] of the reference discloses that fluorescent emissive materials can be used in the light emitting layer of the disclosed organic light emitting device. Secondly, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed compounds in the light emitting layer of an organic light emitting device. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, would naturally arise and be achieved by a light emitting layer in an organic light emitting device comprising the claimed compounds. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Applicants argue that Shi et al does not disclose an emission mechanics based on high efficiency fluorescence, i.e. energy transfer from the triplet (T1) of the phosphorescent compound to the single (S1) of the fluorescent compound as recited in the present claims. However, as discussed in the rejection above, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references. However, the references teach all of the claimed compounds in the light emitting layer of an organic light emitting device. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. energy being transferred from the lowest triplet (T1) excited state of the phosphorescent compound to the lowest singlet (S1) excited state of the fluorescent compound to emit fluorescent light, would naturally arise and be achieved by a light emitting layer in an organic light emitting device comprising the claimed compounds. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Applicants argue that it would not have been obvious for one of ordinary skill in the art to select the claimed phosphorescent metal complex among numerous compounds disclosed in Lin as a compound to be combined with a fluorescent compound. However, it is the Examiner’s position absent evidence to the contrary, that it would have been obvious for one ordinary skill in the art to select any of the phosphorescent compounds disclosed by Lin et al, including those presently claimed, and thereby arrive at the instantly claimed organic light emitting device with a reasonable expectation of success.

Applicants argue that the previous Office Action does not articulate any reason why one of ordinary skill in the art would have picked the picked the specific phosphorescent compound in Lin et al and combined these compound with a fluorescent compound However, it is the Examiner’s position absent evidence to the contrary, that it would have been obvious for one ordinary skill in the art to select any of the phosphorescent compounds disclosed by Lin et al, including those presently claimed, and thereby arrive at the instantly claimed organic light emitting device with a reasonable expectation of success.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that even if a claimed compound is encompassed within a genus of a reference, “[t]he fact that a claimed compound may encompassed by disclosed generic formula does not by itself render hat compound obvious. However, in the instant case, Lin et al does not disclose a generic formula, but rather explicitly discloses the formula of the disclosed compounds as well as the substituents that can be present on the compound. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767